Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 1 of 9 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 THOMAS ALLGIRE
                                                           CASE NO.: 1:18-cv-003175
                     Plaintiff,
                                                           JUDGE:
                         -v-

  PRINCE-PARKER & ASSOCIATES, INC.                         COMPLAINT
                                                           JURY DEMAND ENDORSED HEREON
                      Defendant.


        Plaintiff, Thomas Allgire, for his complaint against Prince-Parker & Associates, Inc.,

(“Defendant”), states as follows:

                                      NATURE OF THE ACTION

   1.   Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Indiana Deceptive Consumer Sales Act, I.C.

24-5-0.5 et seq. (“IDCSA”), for Defendant’s unlawful collection practices as described herein.

                                    JURISDICTION AND VENUE

   2.   This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is therefore conferred upon this Court by 15 U.S.C § 1692 and 28 U.S.C. §§ 1331, 1337, as the

action arises under the laws of the United States. Supplemental jurisdiction exists for the state law

claim pursuant to 28 U.S.C. § 1367.

   3.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

in the Southern District of Indiana and the events and/or omissions giving rise to the claims made

herein occurred within the Southern District of Indiana.



                                                 1
Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 2 of 9 PageID #: 2




                                               PARTIES

   4.   Plaintiff, Thomas Allgire (“Mr. Allgire”), is a natural adult person residing in Greenwood,

Indiana, which lies within the Southern District of Indiana.

   5.   Mr. Allgire is a “consumer” as defined by § 1692a(3) of the FDCPA.

   6.   Mr. Allgire is a “person” as defined by I.C. 24-5-0.5-2(a)(2) of the IDCSA.

   7.   Defendant, Prince-Parker & Associates, Inc., is a North Carolina company in the

business of collecting consumer debts on behalf of others within the State of Indiana and

throughout the United States. As such, Defendant regularly uses the mails and/or the telephone to

collect, or attempt to collect, delinquent consumer accounts.

   8.   In its correspondences and on its website, Defendant identifies itself as a “debt collector.”

   9.   Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

   10. Defendant is a “supplier” as that term is defined by I.C. 24-5-0.5-2(a)(3) of the IDCSA.

   11. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                             FACTS SUPPORTING CAUSES OF ACTION

   12. Mr. Allgire’s medical conditions have prevented him from working, and he is currently

in the process of filing for Social Security disability benefits.

   13. Beginning in or around April 2, 2018, Mr. Allgire began receiving phone calls from an

unknown phone number 800-276-2423.

   14. Upon information and belief, 800-276-2423 is a phone number registered to Defendant.




                                                   2
Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 3 of 9 PageID #: 3



   15. On or around April 17, 2018, Mr. Allgire called the phone number back and was

connected with an agent for Defendant (the “Phone Call”).

   16. The Phone Call was the initial communication between Mr. Allgire and Defendant

concerning the Subject Debt.

   17. During the Phone Call, Defendant’s agent advised that Mr. Allgire owed Defendant an

alleged debt in connection with a bill originally incurred to AT&T (the “Subject Debt”).

   18. During the Phone Call, Defendant’s agent informed Mr. Allgire that Defendant acquired

the Subject Debt from AT&T on April 2, 2018, and that Defendant began calling Mr. Allgire the

same day the Subject Debt was acquired.

   19. Despite the Phone Call being the initial communication between Mr. Allgire and

Defendant concerning the Subject Debt, Defendant’s agent failed to disclose to Mr. Allgire his

rights under 15 U.S.C. § 1692g(a)(3)-(5), namely, Mr. Allgire’s right to dispute the validity of the

Subject Debt within thirty (30) days (the “G-Notice”).

   20. Despite failing to provide Mr. Allgire with the G-Notice, during the Phone Call or

otherwise, Defendant’s agent subsequently attempted to collect the Subject Debt from Mr. Allgire

during the Phone Call.

   21. Mr. Allgire never received any communication from Defendant which contained the G-

Notice.

   22. Defendant’s demand for immediate payment from Mr. Allgire within the Phone Call –

within the thirty (30) day debt verification period afforded Mr. Allgire pursuant to the G-Notice –

ultimately overshadowed Mr. Allgire’s rights.

   23. Following the Phone Call, Defendant continued to call Mr. Allgire attempting to collect

the Subject Debt.



                                                 3
Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 4 of 9 PageID #: 4




                                             DAMAGES

   24. Confused and concerned with Defendant’s collection activity, Mr. Allgire reached out to

his attorneys for assistance and clarification regarding his rights.

   25. Mr. Allgire was misled by Defendant’s collection activity concerning the Subject Debt.

   26. Mr. Allgire justifiably fears that, absent this Court’s intervention, Defendant will continue

to attempt to collect payment from him using abusive, deceptive and unlawful means, and

ultimately cause him unwarranted economic harm.

   27. Due to Defendant’s conduct, Mr. Allgire was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

   28. After a reasonable time to conduct discovery, Mr. Allgire believes he can prove that all

actions taken by Defendant as described herein were taken willfully and/or with knowledge that

its actions were taken in violation of the law.

   29. Due to Defendant’s conduct, Mr. Allgire is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described herein.

                                    GROUNDS FOR RELIEF

                                         COUNT I
                 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §§ 1692e, e(10), f, g(a) and g(b)

   30. All prior paragraphs are incorporated into this count by reference.

   31. The FDCPA states, in relevant part:

               “A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any

                                                  4
Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 5 of 9 PageID #: 5



              debt. Without limiting the general application of the foregoing, the following
              conduct is a violation of this section: (10) The use of any false representation
              or deceptive means to collect or attempt to collect any debt or to obtain
              information concerning a consumer.” 15 U.S.C. §§ 1692e and e(10).
              “A debt collector may not use unfair or unconscionable means to collect or
              attempt to collect any debt.” 15 U.S.C. § 1692f.

              “Within five days after the initial communication with a consumer in
              connection with the collection of any debt, a debt collector shall, unless the
              following information is contained in the initial communication or the
              consumer has paid the debt, send the consumer a written notice containing –
              (3) a statement that unless the consumer, within thirty days after receipt of the
              notice, disputes the validity of the debt, or any portion thereof, the debt will
              be assumed to be valid by the debt collector; (4) a statement that if the
              consumer notifies the debt collector in writing within the thirty-day period
              that the debt, or any portion thereof, is disputed, the debt collector will obtain
              verification of the debt or a copy of a judgment against the consumer and a
              copy of such verification or judgment will be mailed to the consumer by the
              debt collector; and (5) a statement that, upon the consumer’s written request
              within the thirty-day period, the debt collector will provide the consumer with
              the name and address of the original creditor, if different from the current
              creditor.” 15 U.S.C. § 1692g(a)(3-5).

              “Collection activities and communications that do not otherwise violate this
              title may continue during the thirty-day period referred to in subsection (a)
              unless the consumer has notified the debt collector in writing that the debt, or
              any portion of the debt, is disputed or that the consumer requests the name
              and address of the original creditor. Any collection activities and
              communication during the thirty-day period may not overshadow or be
              inconsistent with the disclosure of the consumer’s right to dispute the debt or
              request the name and address of the original creditor.” 15 U.S.C. § 1692g(b).

   32. Defendant violated 15 U.S.C. § 1692g(a) during the Phone Call. By failing to disclose to

Plaintiff the G-Notice during the Phone Call, the initial communication between the parties

concerning the Subject Debt, or within five (5) days after the Phone Call, Defendant violated

Section 1692g(a) of the FDCPA.

   33. Defendant also violated 15 U.S.C. §§ 1692e, e(10), f and g(b) during the Phone Call. By

demanding immediate payment from Plaintiff within the Phone Call, Defendant’s collection

activity was inconsistent with, and overshadowed, Plaintiff’s rights under the FDCPA. As such,



                                                 5
Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 6 of 9 PageID #: 6



Defendant used abusive, deceptive and unfair means in connection with its collection of the

Subject Debt.

   34. As Plaintiff had no prior contractual relationship or dealings with Defendant, Plaintiff was

justifiably confused and skeptical of the collection communications in relation to his rights under

Section 1692(g) of the FDCPA.

   35. As an experienced debt collector, Defendant knows that its representations to consumers

concerning their rights under the FDCPA are required to be truthful, complete and accurate, and

disclosed without any intent to mislead or deceive. Defendant also knows that it must afford each

consumer an opportunity to exercise his or her debt verification rights within the allotted thirty

(30) day time period without excessive or inconsistent collection activity or communication with

the consumer.

   36. As set forth in paragraphs 24 through 29 above, Plaintiff has been harmed and has suffered

damages as a result of Defendant’s unlawful collection practices as described in this complaint.

                                         COUNT II
                VIOLATIONS OF THE INDIANA DECEPTIVE CONSUMER SALES ACT
                               I.C. 24-5-0.5-3(a) and (b)(20)

   37. All prior paragraphs are incorporated into this count by reference.

   38. The IDCSA states, in relevant part:

                “A supplier may not commit an unfair, abusive, or deceptive act, omission,
                or practice in connection with a consumer transaction. Such an act,
                omission, or practice by a supplier is a violation of this chapter whether it
                occurs before, during, or after the transaction. An act, omission, or practice
                prohibited by this section includes both implicit and explicit
                misrepresentations.” I.C. 24-5-0.5-3(a).

                “Without limiting the scope of subsection (a), the following acts, and the
                following representations as to the subject matter of a consumer transaction,
                made orally, in writing, or by electronic communication, by a supplier are
                deceptive acts: The violation by a supplier of the federal Fair Debt
                Collection Practices Act (15 U.S.C. 1692 et seq.), including any rules or

                                                  6
Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 7 of 9 PageID #: 7



               regulations issued under the federal Fair Debt Collection Practices Act (15
               U.S.C. 1692 et seq.).” I.C. 24-5-0.5-3(b)(20).

               “A person relying upon an uncured or incurable deceptive act may bring an
               action for the damages actually suffered as a consumer as a result of the
               deceptive act or five hundred dollars ($500), whichever is greater. The
               court may increase damages for a willful deceptive act in an amount that
               does not exceed the greater of: (1) three (3) times the actual damages of the
               consumer suffering the loss; or (2) one thousand dollars ($1,000).” I.C. 24-
               5-0.5-4(a)(1)(2).

   39. Defendant’s collection activity on the Subject Debt is a “consumer transaction” as that

term is defined by the IDCSA at I.C. 24-5-0.5-2(a)(1)(C).

   40. Defendant engaged in unfair, abusive, and deceptive conduct in its transactions with

Plaintiff, in violation of I.C. 24-5-0.5-3(a) and (b)(20), by, inter alia, demanding immediate

payment from Plaintiff despite failing to provide the G-Notice disclosure to Plaintiff, ultimately

overshadowing, and acting inconsistently to, Plaintiff’s rights under the FDCPA.

   41. Defendant intended that Plaintiff rely on its unlawful communication in order to procure

immediate payment of the Subject Debt. As such, Defendant committed a “willful deceptive act”

as that term is used and/or contemplated within the IDCSA.

   42. As set forth in paragraphs 24 through 29 above, Plaintiff has been harmed and has suffered

damages as a result of Defendant’s unlawful collection practices as described herein.

   43. Plaintiff is therefore entitled to relief pursuant to I.C. 24-5-0.5-4(a)(1)(2).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Thomas Allgire, respectfully requests that this Court enter

judgment in his favor as follows:

       a) Awarding Plaintiff actual damages, in amounts to be determined at trial, as provided
          under 15 U.S.C. § 1692k(a)(1) and I.C. 24-5-0.5-4(a)(1)(2);

       b) Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided under
          15 U.S.C. § 1692k(a)(2)(A);

                                                  7
Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 8 of 9 PageID #: 8




      c) Awarding Plaintiff statutory damages, in an amount to be determined at trial, as
         provided under I.C. 24-5-0.5-4(a)(1)(2);
      d) Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as provided
         under 15 U.S.C. § 1692k(a)(3); and

      e) Awarding Plaintiff any other relief as this Court deems just and appropriate.


DATED this 12th day of October, 2018.                 Respectfully Submitted,

                                                        /s/ Geoff B. McCarrell
                                                      Geoff B. McCarrell #0086427
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      435 N. Michigan Ave., Suite 1609
                                                      Chicago, Illinois 60611
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      geoff.m@consumerlawpartners.com

                                                      Counsel for Plaintiff




                                        JURY DEMAND

    Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.


                                                       /s/ Geoff B. McCarrell
                                                      Geoff B. McCarrell #0086427
                                                     CONSUMER LAW PARTNERS, LLC




                                                 8
Case 1:18-cv-03175-TWP-MPB Document 1 Filed 10/12/18 Page 9 of 9 PageID #: 9
